MoCLELLAN, C. 3.
Section 5512 of the Code provides : “Any person * * * who, being a merchant or shopkeeper, keeps open store” on Sunday must be fined, etc. This statute in our opinion sufficiently describes the offense intended to be denounced. The keeping of “open store” implies something more than opening the door of a shop or store or keeping the door open. It involves the keeping open of the store as such, the opening up of the business carried on in the house, the exposition to sale of the wares stored there for sale. The words in and of themselves mean the opening up and keeping open the storehouse of goods, wares and merchandise for the purposes of traffic. Where this is done it need not be shown that any sale was actually made; and on the other hand a sale may be made in such storehouse on Sunday which would not involve keeping open store within the statute.- — Snider v. State, 59 Ala. 61; Dixon v. State, 76 Ala. 89. And as the statute itself thus defines the offense, an indictment, like that in this case, which pursues the statute in its averments is sufficient although it does not contain all the averments of the form prescribed for offenses under section 5512 of the Code; and the city court did not err in overruling the demurrer to it.
*44There is obviously no merit in defendant’s exception to the ruling of the court as to the testimony of R. A. Duncan, nor in the exception reserved to the finding and conclusion of the court on the evidence.